Citation Nr: 1706387	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  99-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in an April 1980 rating decision that denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

2.  Whether there was clear and unmistakable error in a February 1992 rating decision that denied entitlement to a TDIU. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to November 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction rests with the RO in Winston-Salem, North Carolina as the Veteran currently resides within the jurisdiction of such.

In an October 1993 statement, the Veteran requested a hearing at the RO in San Juan.  November 1993 VA correspondence reflects the Veteran's requested hearing was scheduled for January 1994.  However, in a January 1994 statement, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2016).

These matters were originally before the Board in April 2001.  In an April 2001 decision, the Board determined that CUE was not present in an October 1971 rating decision which denied a rating in excess of 50 percent for schizophrenia, or a February 1973 rating decision, and subsequent rating decisions through December 1994, which denied a rating in excess of 70 percent for schizophrenia.  The Veteran appealed the April 2001 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in May 2002, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied there was CUE in a rating decision dated October 28, 1971 or any subsequent rating decision thereafter through December 13, 1994, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for re-adjudication consistent with the Motion.  Specifically, the May 2002 JMPR directed the Board have various documents in the record translated into English, provide adequate reasons and bases for its conclusions, and address whether there was CUE in the failure of the RO to consider a claim for a TDIU.

Thereafter, in a September 2002 decision, the Board held that the Veteran had not raised a legally sufficient claim of CUE in the October 1971 rating decision that denied a rating in excess of 50 percent for schizophrenia, to include TDIU; and that the Veteran had not raised a legally sufficient claim of CUE in the February 1973 rating action, or any subsequent rating decision through December 1994, that denied a rating in excess of 70 percent for schizophrenia, to include a TDIU and denied the claims.  The Veteran appealed the September 2002 Board decision to the Court, which in October 2003, granted a Joint Motion for Remand (JMR) of the parties on the basis that the Board denied the issues on appeal, rather than dismiss without prejudice, for failure to properly raise the CUE claims.  

Pursuant to the October 2003 JMR, a December 2004 Board decision found that the Veteran had not raised a legally sufficient claim of CUE in the October 1971 rating decision that denied a rating in excess of 50 percent for schizophrenia, to include a TDIU, nor had the Veteran raised a legally sufficient claim of CUE in the February 1973 rating action, or any subsequent rating decision through December 1994, that denied a rating in excess of 70 percent for schizophrenia, to include a TDIU, and dismissed the claims without prejudice.  

The Veteran appealed the December 2004 Board decision to the Court.  In a March 2007 Memorandum Decision, the Court vacated the Board's decision to the extent that it dismissed motions asserting CUE in rating decisions dated February 1973 through February 1992, and remanded the matter back to the Board for development consistent with the Memorandum Decision.  However, the Court affirmed the portion of the Board's decision that addressed the question of whether there was CUE in an October 1971 rating decision that denied a rating in excess of 50 percent for schizophrenia and/or entitlement to a TDIU.  As such this matter is no longer before the Board for the purpose of further review.

Pursuant to the March 2007 Memorandum Decision, in January 2008, the Board found that there was no CUE in the February 1973 rating decision, or any subsequent rating decision through February 1992, that denied higher ratings for schizophrenia, to include a TDIU.  The Veteran appealed the January 2008 Board decision to the Court.  In a December 2009 Memorandum Decision, the Court vacated the Board's January 2008 decision, and remanded the matter for consideration, specifically finding the Veteran had asserted CUE in eleven different rating decisions from February 1973 through February 1992 for failure to apply 38 C.F.R. § 4.16 and because each contested rating decision must be individually examined in conjunction with the state of the Veteran's claims file at that time within the extant law.  The December 2009 Memorandum Decision further noted each claim must be adjudicated separately by the Agency of Original Jurisdiction (AOJ) in the first instance.

Pursuant to the December 2009 Memorandum Decision, in July 2010, the Board remanded the issues for adjudication by the AOJ.  As the claims were adjudicated in a February 2012 supplemental statement of the case, the Board finds that there was substantial compliance with the July 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Subsequently, in an August 2012 Board decision, the Board held that CUE did not exist, with respect to the denial of increased ratings for schizophrenia and denial of entitlement to a TDIU, in rating decisions dated in February 1973, April 1973, July 1974, April 1975, June 1975, February 1977, April 1977, October 1978, August 1979, April 1980, and February 1992.  The Veteran appealed the August 2012 Board decision to the Court.  In an December 2013 Memorandum Decision, the Court partially vacated the Board's August 2012 decision to the extent that it found that CUE did not exist in the April 1980 and February 1992 decisions with respect to the denial of entitlement to a TDIU.  Specifically, the December 2013 Memorandum Decision found that the Board provided an inadequate statement of reasons or bases for its determination that not all the evidence at the time of the April 1980 rating decision militated in support of entitlement to TDIU.  With respect to the February 1992 rating decision, the Court found the Board failed to adequately discuss in its decision whether the issue was undebatable in light of evidence at the time of the rating decision stating that the Veteran was "totally and permanently disabled" or why evidence that the Veteran had severe as well as "less severe symptoms", was "oriented to person and place," and "was considered competent to handle VA funds" rendered the determination of unemployability debatable at the time of the rating decision.

Pursuant to the December 2013 Memorandum Decision, the claims returned to the Board, and in December 2014, the Board again denied the claims of CUE in the April 1980 rating decision and the February 1992 rating decision, with respect of the denials of entitlement to a TDIU.  The Veteran appealed the December 2014 Board decision to the Court.  In a May 2016 Memorandum Decision, the Court vacated the Board's December 2014 decision.  The May 2016 Memorandum Decision found the Board provided an inadequate statement of reasons or bases for its determination that all the findings at the time of the April 1980 rating decision did not militate in support of a finding of TDIU, specifically, that the Board's characterization of the February 1980 examination as not militating in favor of the Veteran was not supported when the examination was read as a whole.  The May 2016 Memorandum Decision also found that with respect to the February 1992 rating decision, the Board provided an inadequate statement of reasons or bases for its decision that the October 1991 and January 1992 examination findings did not entirely militate in support of the Veteran's entitlement to TDIU as the Board failed to read each examination as a whole and because it was unclear where in the October 1991 and January 1992 examinations the Board found indications that the Veteran thought logically or was producing thoughts at a normal rate.  The issues have been returned to the Board for appellate review.

As noted in the December 2014 Board decision, the issue of entitlement to service connection for a stomach disability has been raised by the record in a March 1971 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  An April 1980 rating decision denied entitlement to a TDIU. 

2.  The record does not establish that any of the correct facts, as they were known at that time, were not before the RO in April 1980, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.

3.  A February 1992 rating decision denied entitlement to a TDIU.

4.  The record does not establish that any of the correct facts, as they were known at that time, were not before the RO in February 1992, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision that denied entitlement to a TDIU did not contain CUE.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.105 (2016). 

2.  The February 1992 rating decision that denied entitlement to a TDIU did not contain CUE.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.105 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, a motion for CUE is not a claim or application for VA benefits and thus VCAA requirements are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).


II.  Merits of the Claim

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, and a CUE claim is a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474   (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); see Berger v. Brown, 10 Vet.App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of CUE).

Generally, CUE is established when (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See 38 U.S.C.A. § 5109A (West 2015); 38 C.F.R. § 3.105 (a) (2016); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Rating decisions are not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104 (b).  In the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).

A.  April 1980 Rating Decision

In February 1980, the Veteran filed a claim, in part, for TDIU.  This claim was denied in an April 1980 rating decision with notification of the denial provided the Veteran later that same month.  Within the appeal period no additional evidence was associated with the claims file.  Thus, as the Veteran did not appeal the April 1980 rating decision in a timely manner, and no new and material evidence was received within the appeal period, the April 1980 rating decision is final is the absence of CUE.  38 U.S.C. § 4005 (c) (1976); currently, 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. §§ 3.104, 20.302, 20.1103 (2016).

The April 1980 rating decision specifically reported that the employment statement was considered and noted the evidence failed to show the Veteran unable to secure and follow a gainful employment.  In April 1980, 38 C.F.R. § 4.16 (a) provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (1979).  At the time of the April 1980 rating decision the Veteran met the schedular requirements of 38 C.F.R. § 4.16 as he had a combined rating of 70 percent based on a 70 percent rating for schizophrenia, and noncompensable ratings for residuals of fracture of the left fifth finger and a pilonidal cyst excision scar. 

The December 2014 Board decision found the April 1980 rating decision with respect to the denial of entitlement to a TDIU did not contain CUE.  The December 2014 Board decision provided a through review of the relevant medical and lay evidence of record at the time of the April 1980 rating decision which was not questioned by the May 2016 Memorandum decision, thus the Board will not reiterate such here.  Moreover, the December 2014 Board decision found with respect any failure of VA to obtain the Veteran's Social Security Administration (SSA) records, such as a failure to request and obtain SSA records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).  This finding was undisturbed by the May 2016 Memorandum decision, thus the Board will not address this aspect of the claim further. 

As noted above, Court's May 2016 Memorandum Decision found the Board provided an inadequate statement of reasons or bases for its determination that all the findings at the time of the April 1980 rating decision did not militate in support of a finding of TDIU, specifically, that the Board's characterization of the February 1980 examination as not militating in favor of the Veteran was not supported when the examination was read as a whole.  

The February 1980 examination report was completed by Diego L. Coira, M.D, a private psychiatrist.  Dr. Coria provided a diagnostic impression of schizophrenia undifferentiated type.  Dr. Coria reported that he had treated the Veteran since 1978 through VA on a fee basis.  Dr. Coria noted the Veteran complained of sadness, ill humor, insomnia, nightmares, that he forgot everything, could not concentrate, did not tolerate noises nor being in groups of people, was argumentative, that he became aggressive and destructive for the slight provocation, heard voices calling him and ordering him to do "cosas malas", thought neighbors talked wrong and laughed at him, thought somebody was always besides him watching his steps and that he had had several suicidal attempts.  However, upon examination, Dr. Coria found the Veteran was oriented in person and place, was partially oriented in time, his stream of thought was coherent and relevant, and his production of thought was logical and realistic.  His content of thought contained ideas of reference, persecutory delusions, feelings of hopelessness and worthlessness, low frustration tolerance, very poor control of his aggressive and destructive impulses, suicidal and homicidal ideation, and auditory hallucinations.  His mood was depressed, affect was blunted, memory was poor for all events, and insight and judgment were poor.  Dr. Coira concluded that the Veteran was not able to engage in productive activities and his mental capacity did not tolerate work pressure.

Any error in the April 1980 rating decision does not rise to the level of CUE.  Although the Veteran submitted a favorable February 1980 examination report from Dr. Coria, which the May 2016 Memorandum decision found entirely militated in favor of the Veteran when read as a whole, it does not necessarily follow that the claim had to be granted.  Relevant, favorable evidence may tend to support a claim without being sufficient to grant it.  In this case, the February 1980 examination report from Dr. Coria is vague both as to the factual predicate considered and the reasoning with respect to the finding that the Veteran was not able to engage in productive activities and his mental capacity did not tolerate work pressure.  Specifically, the finding that the Veteran was not able to engage in productive activities and his mental capacity did not tolerate work pressure was not consistent with the clinical examination which revealed, in part, the Veteran was oriented in person and place, that his stream of thought was coherent and relevant, and his production of thought was logical and realistic.  These are all findings, which common sense dictates, speak to mental capacity, which is relevant in considering whether a person is capable of employment, and weighs in favor of a finding that the Veteran would be capable of securing or following a substantially gainful occupation.  See United States v. Curtin, 489 F.3d 935, 948   (9th Cir. 2007).  

Moreover, the February 1980 examination report did not indicate or describe any of the functional limitations imposed by the Veteran's service-connected psychiatric disability which precluded his ability to perform the mental and physical acts required for employment other than to generally note the Veteran's mental capacity did not tolerate work pressure.  Furthermore, the February 1980 examination report did not define what was meant by work pressure or attempt to differentiate if any type of employment, such as employment characterized by reduced pressure or limited responsibilities, would be suitable for the Veteran to engage in.  Thus, this opinion has diminished probative value.  The credibility and weight to be attached to such opinions are within the province of VA adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Additionally, at the time of the April 1980 rating decision, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).

The April 1980 rating decision stated that all of the evidence was considered in its determination.  As the April 1980 rating decision was issued before the 1990 effective date of 38 U.S.C.A. § 5104 (b), it was not required to set forth in detail the factual bases for the decision.  In the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck, 403 F.3d at 1305-06.  Additionally, as noted in the December 2014 Board decision, the record at the time of the April 1980 RO decision did not contain evidence of functional impairment associated with the service-connected left fifth finger fracture and pilonidal cyst excision scar which impacted his ability to work, despite the subjective report of pain and this finding was not disturbed by the May 2016 Memorandum Decision.  

As discussed above, the Board does not dispute that the record at the time of the April 1980 rating decision contained favorable evidence, to include the February 1980 examination report which found the Veteran was not able to engage in productive activities and his mental capacity did not tolerate work pressure, as to whether the Veteran's service-connected schizophrenia impacted his ability to work.  However, in order to find that a rating action was the product of CUE, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a TDIU was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  However, for the reasons discussed above, the Board finds the Veteran has not established that the correct facts, as known at the time, were not before the RO at the time of the April 1980 rating decision, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative.  Thus, the Board does not find that the April 1980 rating decision should be revised or reversed on the grounds of CUE.  

B.  February 1992 Rating Decision

In a claim dated in November 1991, but received by VA in December 1991, the Veteran again requested entitlement to a TDIU.  This claim was denied in a February 1992 rating decision with notification of the denial provided the Veteran later that same month.  Within the appeal period no additional evidence was associated with the claims file.  Thus, as the Veteran did not appeal the February 1992 rating decision in a timely manner, and no new and material evidence was received within the appeal period, the February 1992 rating decision is final in the absence of CUE.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The February 1992 rating decision specifically stated that the Veteran's service-connected disabilities, standing alone, were not of such nature and severity as to prevent him from engaging in substantial gainful employment.  

38 C.F.R. § 4.16 (a), as in effect in February 1992, provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (1991).  In February 1992, the Veteran's service-connected disabilities, and assigned ratings, remained unchanged from the date of April 1980 rating decision, thus he met the schedular criteria for a TDIU.  

In addition, 38 C.F.R. § 4.16 (c) provided that the provisions of paragraph (a) of this section are not for application in cases in which the only disability is a mental disorder assigned a 70 percent rating, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16 (c) (1991).  However, as noted above, at the time of the February 1992 rating decision, besides his service-connected schizophrenia, the Veteran was also service-connected for a left fifth finger fracture and a pilonidal cyst excision scar, thus the provisions 38 C.F.R. § 4.16 (c) were not for application.  Additionally, effective September 4, 1990, 38 C.F.R. § 4.16(a) was amended to state that marginal employment is not considered substantially gainful employment.  

The December 2014 Board decision found the February 1992 rating decision with respect to the denial of entitlement to a TDIU did not contain CUE.  The December 2014 Board decision provided a thorough review of the relevant medical and lay evidence of record at the time of February 1992 rating decision which was not questioned by the May 2016 Memorandum decision, thus the Board will not reiterate such here.  Additionally, as noted in the December 2014 Board decision, the record at the time of the February 1992 rating decision did not contain evidence of functional impairment associated with the service-connected left fifth finger fracture and pilonidal cyst excision scar which impacted his ability to work, despite the subjective report of pain, and this finding was not disturbed by the May 2016 Memorandum Decision.

As noted above, the Court's May 2016 Memorandum Decision found that with respect to the February 1992 rating decision, the Board provided an inadequate statement of reasons or bases for its decision that the October 1991 and January 1992 examination findings did not entirely militate in support of the Veteran's entitlement to TDIU as the Board failed to read each examination as a whole and because it was unclear where in the October 1991 and January 1992 examinations the Board found indications that the Veteran thought logically or was producing thoughts at a normal rate.  

The October 1991 examination report was again completed by Diego L. Coira M.D., a private psychiatrist.  Dr. Coria again provided a diagnostic impression of schizophrenia undifferentiated type.  Dr. Coria reported the Veteran complained the exact same symptoms noted in the February 1980 examination report.  These symptoms consisted of sadness, ill humor, insomnia, nightmares, that he forgot everything, could not concentrate, did not tolerate noises nor being in groups of people, was argumentative, that he became aggressive and destructive for the slight provocation, heard voices calling him and ordering him to do "cosas malas", thought neighbors talked wrong and laughed at him, thought somebody was always besides him watching his steps and that he had had several suicidal attempts.  While it was not noted Veteran thought logically or was producing thoughts at a normal rate, the October 1991 examination report did note the Veteran was oriented in person and place and partially oriented in time.  His content of thought was characterized by low self-esteem, ideas of reference, persecutory delusions, feelings of hopelessness and worthlessness, low frustration tolerance, very poor control of his aggressive and destructive impulses, suicidal and homicidal ideation auditory hallucinations, multiple somatizations, ambivalence with his mother and his capacity for comprehension, calculation and learning was characterized as poor.  His mood was depressed, affect was blunted, memory was poor for all events, and insight, intellect and judgment were poor.  Dr. Coira stated the Veteran's emotional condition, in spite of 13 and a half years of psychiatric treatment has become chronic and permanent and stated the Veteran was totally and permanently disabled.

A January 1992 psychiatric examination report also endorsed a diagnosis of schizophrenic disorder, residual type, with very strong and persistent depressive features.  The January 1992 examination report did not find Veteran thought logically or was producing thoughts at a normal rate.  The January 1992 examination report noted in part, that the Veteran was casually dressed and adequately groomed but was quite sullen and withdrawn during the course of the interview.  The January 1992 examination report observed that the Veteran became annoyed by questioning and as a result became guarded and rather poorly cooperative, but he still he would respond with questions although his answers were not greatly elaborated but they were relevant and coherent.  The January 1992 examination report noted that the content dealt mostly with these isolation tendencies, there was apparently a great deal of avoidance of other people and noted the Veteran was referential when he spoke about others and very projective.  

The January 1992 examination report stated the Veteran was not considered overtly delusional and did not make mention of hallucinatory experiences and was not actively hallucinating during the course of the interview.  The January 1992 examination report noted chronic feelings of emptiness, depression, poor self-esteem, feelings of hopelessness, helplessness and suicidal ruminations, although there were no active suicidal plans.  The January 1992 examination report found the Veteran was very irritable, ill-humored and could apparently become aggressive when he felt under pressure, his affect was blunted, his mood was sullen and depressed, and his judgment, frustration tolerance, and insight were very poor.  However, the January 1992 examination report found the Veteran was oriented in person, place and time, his memory was grossly preserved, and his intellectual functioning was average.  The January 1992 examination report stated the Veteran was considered competent to handle VA funds.

Any error in the February 1992 rating decision does not rise to the level of CUE.  As noted above, in order to find that a rating action was the product of CUE, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a TDIU was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins, 1 Vet. App. at 231.  The Board cannot weigh the facts in this case and, given the above findings, it cannot be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992). 

Although October 1991 examination report, when read as whole, provides support of the Veteran's claim for TDIU, as noted above, it does not necessarily follow that the claim had to be granted as relevant, favorable evidence may tend to support a claim without being sufficient to grant it.  In this case, the October 1991 examination report from Dr. Coria does not specifically address if the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities but merely found the Veteran was totally and permanently disabled.  Accordingly, the October 1991 examination report lacks probative value.

Moreover, with respect to the January 1992 examination report, even when read as a whole, it does not entirely militate in support of the Veteran's entitlement to TDIU.  Specifically, the January 1992 examination report noted in part, that the Veteran was casually dressed and adequately groomed.  The January 1992 examination report stated the Veteran was not considered overtly delusional and did not make mention of hallucinatory experiences and was not actively hallucinating during the course of the interview.  Furthermore, the January 1992 examination report indicated, in part, that the Veteran's responses to questions, although not greatly elaborated, were relevant and coherent.  Significantly, the January 1992 examination report found the Veteran was oriented in person, place and time, his memory was grossly preserved, and his intellectual functioning was average.  The January 1992 VA examination report also found the Veteran was considered competent to handle VA funds.  As noted above, these are types of findings, which common sense dictates, speak to mental capacity, which is relevant in considering whether a person is capable of employment, and weighs in favor of a finding that the Veteran would be capable of securing or following a substantially gainful occupation.  See United States v. Curtin, 489 F.3d 935, 948 (9th Cir. 2007).  Moreover, the January 1992 examination report did not provide an opinion as whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

In sum, consideration of the October 1991 and January 1992 examination reports is not dispositive as to whether entitlement to a TDIU was warranted at the time of the February 1992 rating decision.  Thus, reasonable minds could differ as to whether the February 1992 rating decision was fatally flawed.  Consequently, this allegation of CUE is reduced to a disagreement as to how evidence should have been weighed.  Thus, as discussed above, the Board does not dispute that the record at the time of the February 1992 rating decision contained favorable evidence.  However, for the reasons discussed above, the Board finds the Veteran has not established that the correct facts, as known at the time, were not before the RO at the time of the February 1992 rating decision, nor has he shown that any incorrect application of statutory or regulatory provisions was outcome determinative.  Thus, the Board does not find that the February 1992 rating decision should be revised or reversed on the grounds of CUE.  



ORDER

Revision or reversal of the April 1980 rating decision, which denied entitlement to a TDIU, on the basis of CUE is denied.

Revision or reversal of the February 1992 rating decision, which denied entitlement to a TDIU, on the basis of CUE is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


